No. 80-401
                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   1981


STATE OF MONTANA,
                          Plaintiff and Respondent,
         VS   .
HAZEL LEE DAY,
                          Defendant and Appellant.


Appeal from:       District Court of the Fourth ~udicial~istrict,
                   In and for the County of Missoula
                   Honorable Jack L. Green, Judge.presiding.
Counsel of Record:
    For Appellant:
          Hirst, Dostal & Withrow, Missoula, Montana
          John Dostal argued, Missoula, Montana
    For Respondent:
          Hon. Mike Greely, Attorney General, Helena, Montana
          Mary Troland argued, Assistant Attorney General, Helena,
           Montana
          Robert L. Deschamps 111, County Attorney, Missoula,
           Montana
          Ed McLean argued, Deputy County Attorney, Missoula,
           Montana

                                             - -   pp




                                Submitted:   September 14, 1981
                                  Decided:   October 22, 1981
Filed:   OCT 2 2 598t


                                 Clerk
Mr.   J u s t i c e Frank B. M o r r i s o n , J r . , d e l i v e r e d t h e Opinion of
t h e Court.


           his i s an a p p e a l by t h e d e f e n d a n t , Hazel Lee Day, from

an order of the D i s t r i c t Court, f o r t h e Fourth J u d i c i a l

~ i s t r i c t ,denying d e f e n d a n t ' s motion t o withdraw h e r p l e a of

guilty.        W e affirm.

        On December 1 7 , 1979, d e f e n d a n t was c h a r g e d i n Missoula

County w i t h having committed a g g r a v a t e d a s s a u l t by s h o o t i n g

h e r former husband i n t h e c h e s t , s h o u l d e r and f a c e w i t h a

C o l t . 3 2 c a l i b e r weapon.          Counsel was a p p o i n t e d t o r e p r e s e n t

t h e d e f e n d a n t and on J a n u a r y 1 0 , 1980, a f t e r c o n s u l t i n g w i t h

c o u n s e l , t h e d e f e n d a n t e n t e r e d a p l e a of g u i l t y t o t h e

o f f e n s e charged.         Defendant was s e n t e n c e d t o a t e r m of two

y e a r s i n p r i s o n w i t h t h e recommendation t h a t s h e b e t r a n s f e r r e d

t o t h e L i f e S k i l l s Training Center i n B i l l i n g s ; she i s

c u r r e n t l y on p a r o l e .

        I n May 1980, d e f e n d a n t moved t o withdraw h e r p l e a based

upon t h e a l l e g a t i o n t h a t , a t t h e t i m e of e n t e r i n g h e r g u i l t y

p l e a , t h e d e f e n d a n t was i g n o r a n t of t h e p o t e n t i a l d e f e n s e of

j u s t i f i a b l e u s e of f o r c e .    The t r i a l c o u r t a d m i t t e d l y d i d

n o t advise defendant with r e s p e c t t o the defense.                           The

a t t o r n e y who r e p r e s e n t e d t h e d e f e n d a n t a t t h e t i m e of t h e

e n t r y of p l e a , f i l e d a n a f f i d a v i t s t a t i n g t h a t he had d i s c u s s e d

t h e d e f e n s e w i t h d e f e n d a n t and t h a t s h e u n d e r s t o o d t h a t t h e

d e f e n s e was a v a i l a b l e t o h e r b u t c h o s e t o p l e a d g u i l t y .

        Hazel Day i s a 64-year-old                  woman, b o r n i n W e s t V i r g i n i a ,

t o a c o a l mining f a m i l y .           She was t h e o l d e s t of s e v e n c h i l d r e n

and q u i t s c h o o l i n t h i r d g r a d e t o h e l p c a r e f o r t h e r e s t of

h e r f a m i l y . When s h e was f o u r t e e n , h e r mother d i e d of t u b e r -

c u l o s i s and a t f i f t e e n h e r f a t h e r d i e d i n a c o a l mining

accident.          A t sixteen,        t h e defendant married, adopted f o u r
o f h e r b r o t h e r s and s i s t e r s , and u l t i m a t e l y r e a r e d f i v e of

h e r own c h i l d r e n .

         I n 1959, d e f e n d a n t d i v o r c e d h e r f i r s t husband and

r e m a r r i e d . H e r second husband d i e d i n 1966, when s t r u c k by a

c a r a l l e g e d l y d r i v e n by t h e d e f e n d a n t .     Defendant p l e a d e d

g u i l t y t o m a n s l a u g h t e r and was s e n t e n c e d t o s i x y e a r s i n t h e

Maryland S t a t e P r i s o n .         H e r c r i m i n a l r e c o r d from 1954 t o

1970, a l s o c o n t a i n s f o u r s e p a r a t e misdemeanor e v e n t s of

minor t h e f t s and d i s o r d e r l y c o n d u c t .

        I n March of 1976, d e f e n d a n t m a r r i e d A t h o l "Ted" Day;

t h e y w e r e s e p a r a t e d a month l a t e r and d i v o r c e d i n March

1979.       During t h e t h r e e y e a r s of m a r r i a g e ,           they cohabitated

f o r a b o u t t h r e e months.          Ted had problems w i t h a l c o h o l

abuse.       Defendant d e s c r i b e d him as seldom s o b e r and when

d r u n k , a v e r i t a b l e w i l d man.       H e was p h y s i c a l l y a b u s i v e t o

defendant.          I n 1977, Ted Day s t r u c k t h e d e f e n d a n t i n t h e

back w i t h a t e l e p h o n e w i t h s u f f i c i e n t f o r c e t o c a u s e n e r v e

damage i n h e r r i g h t hand n e c e s s i t a t i n g s u r g e r y .            I n t h e same

y e a r he a t t e m p t e d t o p u l l d e f e n d a n t ' s tongue from h e r mouth

requiring surgery.                On a n o t h e r o c c a s i o n he threw a k n i f e a t

t h e defendant.

        A f t e r t h e d i v o r c e Ted Day c o n t i n u e d t o c o n t a c t t h e de-

f e n d a n t , h a r a s s i n g h e r and t h r e a t e n i n g h e r .      On Monday,

November 27, 1979, d e f e n d a n t came home from work a t a b o u t

4:00    p.m.     and found h e r former husband a t h e r t r a i l e r home.

H e p e r s u a d e d d e f e n d a n t t o d r i v e him t o L o l o , Montana, f o r

t h e p u r p o s e of t r a n s a c t i n g some b u s i n e s s .         On t h e r e t u r n

t r i p from Lolo, he p u r c h a s e d some b e e r a n d , a f t e r p u s h i n g

d e f e n d a n t from t h e d r i v e r ' s s e a t , motored t o t h e R a t t l e s n a k e

a r e a n o r t h of M i s s o u l a , Montana.           They remained t h e r e u n t i l

approximately 1 1 ~ 3 0
                      p.m.                  Ted drank a l l of t h e b e e r and t h e n

d r o v e t o a Missoula m o t e l where he o b t a i n e d a room.                        H e was
drunk and t h e d e f e n d a n t t e s t i f i e d t h a t s h e asked t o go home.

Ted pushed h e r up t h e s t a i r s t o t h e m o t e l room.                   She was

frightened.           I n t h e m o t e l room he became v e r y a b u s i v e and

t o l d h e r t o remove h e r c l o t h e s .           According t o t h e d e f e n d a n t ' s

v e r s i o n , Ted t o r e o f f most of h e r c l o t h e s .           When h e saw

d e f e n d a n t was n o t d r i n k i n g w i t h him, he began throwing food

and b e e r c a n s a l l o v e r t h e room.            Ted t h e n took a p i s t o l

from d e f e n d a n t ' s p u r s e and, a c c o r d i n g t o d e f e n d a n t , r e q u e s t e d

h e r t o s h o o t him.        H e t h e n l a i d t h e p i s t o l down on t h e n i g h t

t a b l e and began throwing d e f e n d a n t up a g a i n s t t h e w a l l .                  She

s t a t e d t h a t a f t e r s h e was h u r t s h e r e a c h e d f o r t h e p i s t o l

and p o i n t e d i t a t Ted t e l l i n g him n o t t o come c l o s e r .

Defendant s t a t e d t h a t he grabbed f o r h e r a g a i n and s h e s h o t

him s e v e r a l t i m e s .    Ted was t a k e n t o t h e h o s p i t a l and

u l t i m a t e l y recovered.

        A p u b l i c d e f e n d e r was a p p o i n t e d t o r e p r e s e n t t h e d e f e n d a n t .

She t e s t i f i e d t h a t s h e t a l k e d t o h e r a t t o r n e y a p p r o x i m a t e l y

t h r e e t i m e s and t h a t he a d v i s e d h e r t o p l e a d g u i l t y .        She

s t a t e d t h a t s h e d i d n o t remember h e r a t t o r n e y t a l k i n g t o h e r

about self-defense,              b u t t h i s was d i s p u t e d by a n a f f i d a v i t

f i l e d by h e r a t t o r n e y . The a t t o r n e y s t a t e d he a d v i s e d t h e

d e f e n d a n t more t h a n once of h e r r i g h t t o s e l f - d e f e n s e and

t h a t s h e u n d e r s t o o d t h a t t h e d e f e n s e was a v a i l a b l e t o h e r .

The a t t o r n e y s t a t e d t h a t s h e wished t o e n t e r a g u i l t y p l e a .

        The d e f e n d a n t e n t e r e d a g u i l t y p l e a on J a n u a r y 1 0 ,

1980, b e f o r e Judge J a c k L. Green.                 On t h a t d a y , Judge Green

a d v i s e d d e f e n d a n t of t h e c h a r g e and t h e s t a t u t o r i l y mandated

punishment.          He a d v i s e d h e r of h e r c o n s t i t u t i o n a l r i g h t s ,

i n c l u d i n g r i g h t t o t r i a l by j u r y .    A f t e r t h e i n f o r m a t i o n was

r e a d t o h e r , t h e c o u r t a s k e d d e f e n d a n t i f s h e was p r e p a r e d

t o plead.        She s t a t e d t h a t s h e was and s h e t h e n e n t e r e d h e r

p l e a of g u i l t y .    The t r i a l c o u r t t h e n a s k e d d e f e n d a n t t o
r e l a t e i n h e r own words what had happened j u s t p r i o r t o t h e

i n c i d e n t i n q u e s t i o n and d e f e n d a n t summarized t h e f a c t s

which a r e s e t f o r t h i n t h i s o p i n i o n .

         The p l e a was a c c e p t e d and d e f e n d a n t was t h e r e a f t e r sen-

t e n c e d on F e b r u a r y 25, 1980, b e f o r e Judge John S. Henson.

The s e n t e n c i n g judge had t h e b e n e f i t of a p r e s e n t e n c e r e p o r t

c o n t a i n i n g d e f e n d a n t ' s v e r s i o n of t h e f a c t s s u r r o u n d i n g t h e

shooting incident.                A f t e r reviewing t h e presentence r e p o r t ,

Judge Henson s e n t e n c e d d e f e n d a n t t o two y e a r s i n t h e Montana

S t a t e P r i s o n w i t h t h e recommendation t h a t s h e be t r a n s f e r r e d

t o t h e L i f e S k i l l s T r a i n i n g C e n t e r i n B i l l i n g s , Montana.

        The s o l e i s s u e on a p p e a l i s whether t h e d e f e n d a n t ' s

p l e a was v o l u n t a r y .     The t r i a l c o u r t found i t was.               W e find

no a b u s e o f d i s c r e t i o n .

        A g u i l t y p l e a must be e n t e r e d v o l u n t a r i l y and w i t h an

understanding of t h e charge.                     Defendant must u n d e r s t a n d t h e

consequences of t h e p l e a and t h e maximum p e n a l t y p r o v i d e d by

t h e law f o r t h e o f f e n s e .        S t a t e v. Doty ( 1 9 7 7 ) , 173 Mont.

233, 237, 566 P.2d 1388, 1391.                         I n Yother v . S t a t e ( 1 9 7 9 ) ,

-        ,
 14ont. - 597 P.2d 79, 83, 36 St.Rep.                                 1192, 1197, t h i s

Court said:

        "The s t a n d a r d by which t h e v a l i d i t y of a g u i l t y p l e a
        i s judged i s whether t h e p l e a r e p r e s e n t s a v o l u n t a r y
        and i n t e l l i g e n t c h o i c e among t h e a l t e r n a t i v e c o u r s e s
        of a c t i o n open t o t h e d e f e n d a n t a s a f f i r m a t i v e l y
        d i s c l o s e d by t h e r e c o r d . "

        The g r a n t i n g o r d e n i a l of a motion t o withdraw a p l e a

of g u i l t y l i e s w i t h i n t h e sound d i s c r e t i o n of t h e t r i a l

judge and w i l l b e r e v e r s e d on a p p e a l o n l y upon a showing of

a b u s e of t h a t d i s c r e t i o n .    S t a t e v. Nelson         ( 1 9 7 9 ) , --Mont. -I



603 P.2d 1050, 1053, 36 St.Rep.                        2228, 2232.           Defendant

c o n t e n d s t h a t d i s c r e t i o n was abused i n t h a t (1) t h e t r i a l

c o u r t s h o u l d have r e c o g n i z e d d e f e n d a n t ' s v e r s i o n of t h e

f a c t s a s b e i n g i n c o n s i s t e n t w i t h t h e p l e a of g u i l t y and ( 2 )
t h e t r i a l c o u r t , under t h e s e c i r c u m s t a n c e s , had a d u t y t o

advise the defendant regarding self-defense.

        W do n o t f i n d t h e d e f e n d a n t ' s v e r s i o n of t h e f a c t s t o
         e

be i n c o n s i s t e n t w i t h t h e p l e a of g u i l t y .        The t r i a l c o u r t

c o u l d have found, a f t e r l i s t e n i n g t o t h e f a c t s r e c i t e d , t h a t

t h e d e f e n d a n t used e x c e s s i v e f o r c e under t h e c i r c u m s t a n c e s .

I n o t h e r words t h e j u r y c o u l d f i n d t h a t d e f e n d a n t , having a

l o a d e d weapon, c o u l d have removed h e r s e l f from t h e danger of

t h e m o t e l room.        F u r t h e r m o r e , t h e t r i a l c o u r t had e v i d e n c e

b e f o r e i t which tended t o c a s t d o u b t upon d e f e n d a n t ' s c r e d i -

bility.

        The t r i a l c o u r t found, and t h e r e i s s u b s t a n t i a l c r e d i b l e

evidence t o support t h e finding, t h a t defendant, a f t e r

c o n s u l t i n g w i t h c o u n s e l , c h o s e t o e n t e r a p l e a of g u i l t y

r a t h e r t h a n s u b j e c t h e r s e l f t o t h e u n c e r t a i n t y of a t r i a l .

        The f a c t s i n t h i s r e c o r d do n o t make i t incumbent upon

t h e t r i a l c o u r t t o advise t h e defendant regarding s t a t u t o r y

defenses p o t e n t i a l l y a v a i l a b l e t o t h e defendant.                 Defendant

was r e p r e s e n t e d by c o u n s e l and c o u n s e l , a c c o r d i n g t o h i s

a f f i d a v i t , p r o p e r l y d i s c h a r g e d h i s d u t y by d i s c u s s i n g t h e s e

defenses with h i s c l i e n t .             A d i s c u s s i o n of d e f e n s e s t r a t e g y

g o e s beyond t h e r e a l m of t r i a l c o u r t d u t y .             I f t r i a l courts

had t o d i s c u s s p o t e n t i a l d e f e n s e s w i t h a n a c c u s e d , t h e judge

would have t o a d v i s e t h e accused r e g a r d i n g p o t e n t i a l c o n s t i t u -

t i o n a l challenges, a s w e l l a s affirmative defenses e x i s t i n g

under s t a t u t e s .      These r e s p o n s i b i l i t i e s p r o p e r l y a r e v e s t e d

i n d e f e n s e c o u n s e l and n o t i n t h e t r i a l judge.

        W e f i n d t h a t t h e r e i s s u b s t a n t i a l c r e d i b l e evidence t o

support the t r i a l c o u r t ' s r e f u s a l t o set a s i d e defendant's

p l e a of g u i l t y .     ~ e f e n d a n t ' sf a c t u a l r e c i t a t i o n was g i v e n i n

m i t i g a t i o n of s e n t e n c e and d i d n o t c o n f l i c t w i t h h e r p l e a of

guilty.        According t o d e f e n s e c o u n s e l ' s a f f i d a v i t , d e f e n d a n t
was fully informed regarding the defense of "self-defense",

and with a full understanding entered a plea of guilty.   The
trial court did not abuse its discretion in failing to set
aside defendant's plea under these circumstances.
     The judgment of the trial court is affirmed.




We Concur:




                          1.
                           .
      Chief Justice




         Justices




Mr. Justice Daniel J. Shea will file a dissent later.